DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12/307,993, filed on June 17, 2009.

Amendment
This office action is responsive to the amendment filed on October 7, 2021.  As directed by the amendment: new claims 21-29 have been added.  This office action is also responsive to the Amendment after Notice of Allowance filed February 16, 2022.  As directed by the amendment: claim 19 has been cancelled.  Thus, claims 1-18 and 20-29 are presently pending in the application.

Claims 1-18 and 21-29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to teach at least the first headgear extension configured to extend over a left cheek of the user and the second headgear extension configured to extend over a right cheek of the user, as recited in claim 1 lines 20 and 28 and claim 16 lines 17 and 28.
The prior art of record, alone or in combination, also fails to teach at least the first headgear extension extending from a left side of the central section to a first proximal end portion and configured to extend over a left check of a user, and the second headgear extension extending from a right side of the central section to a second proximal end portion and configured to extend over a right check of the user, as recited in claim 9 lines 14-5 and 21-22.
The closest prior art of record includes Ging (US 2005/0172969) who teaches a mask system including a cushion, elbow connector, headgear straps, headgear connectors, and headgear extensions; but does not teach the headgear extensions extending over the cheeks of the user. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785